DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on September 14, 2021 and November 16, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2016-204686 filed October 18, 2016 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication (WO2018/074531) of PCT/JP2017/037753 filed October 18, 2017.
Claim Status
Claims Filing Date
September 14, 2021
Amended
1, 3
Cancelled 
2, 6, 7, 10
Pending
1, 3-5, 8, 9
Withdrawn
4, 5, 8, 9
Under Examination
1, 3


Response to Arguments
Nakamura
Applicant’s claim amendments, see claim 1 line 3, filed September 14, 2021, with respect to Nakamura have been fully considered and are persuasive.  The rejection has been withdrawn. 
Amended claim 1 line 3 recites “Si: 2.0 % to 5.0 %”, whereas Nakamura teaches an upper limit of 0.3% Si ([0019]).
Gabor
Applicant’s claim amendments, see claim 1 line 12, filed September 14, 2021, with respect to Gabor have been fully considered and are persuasive.  The rejection has been withdrawn. 
Amended claim 1 line 12 recites “a thickness of the scale layer after hot rolling is in a range of 20 um to 50 um”, which is achieved by descaling with high pressure water. The method in Gabor does not include the descaling process, such that the claimed scale layer thickness is not inherent (Remarks para. spanning pgs. 7-8).
Shingaki
	Applicant’s claimed amendments, see claim 1 line 12, filed September 14, 2021, with respect to Shingaki have been fully considered and are persuasive. The rejection has been withdrawn.
	Amended claim 1 line 12 recites “a thickness of the scale layer after hot rolling is in a range of 30 um to 50 um”, which is achieved by descaling with high pressure water. The method in Shingaki does not include the descaling process, such that the claimed scale layer thickness is not inherent (Remarks para. spanning pgs. 7-8).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 6 “a scale layer on a surface, where the surface of the steel sheet” renders the claim indefinite. It is unclear if the lightness L* and chromaticities a* and b* are with respect to the scale layer on the surface of the steel sheet or with respect to the surface of the steel sheet located below the scale layer. The claim requires a steel sheet with a surface and a scale layer on the surface of the steel sheet. The claim further limits the lightness and chromaticities of the surface of the steel sheet. The scale layer is different from the surface of the steel sheet. For the purpose of examination claim 1 will be given the broadest  reasonable interpretation of requiring the claimed L*, a*, and b* on the surface of the steel sheet.
Claim 1 line 12 “a thickness of the scale layer after hot rolling” renders the claim indefinite. Claim 1 is directed to a product (i.e. steel sheet). It is unclear if this claim limitation requires the thickness of the scale layer to be in a range of 30 um to 50 for the steel sheet or if it recites a property of the steel sheet that results from a hot rolling process. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of requiring the steel sheet to have a scale layer with a thickness of 30 to 50 um.
Claim 3 is rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshie (JP H09-271806 machine translation).
Regarding claims 1 and 3, Yoshie teaches a steel sheet having uniform scale with good adhesion ([0001]) with a composition that overlaps with that claimed, including 0.03 to 2.0% Si (i.e. electrical steel) ([0005], [0006], [0014]-[0018]) with a scale thickness of 30 microns or less and a difference between the maximum scale thickness and minimum scale thickness of 5 um or less ([0005], [0021]) manufactured by hot rolling (i.e. hot-rolled steel sheet)with scale removal by water injection immediately before or after rolling at least 3 of 10 passes ([0008], [0019]), injection of molten salt onto the hot rolled steel material to cool it, then washing off of the molten salt ([0009], [0020]). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Minimizing the scale thickness difference to 5 um or less ([0005], [0021]) tends towards the scale thickness being uniform across the steel sheet, therefore, a color difference ∆Eab* being 8 or less at a central portion and at the opposite end portion of a hot-rolled coil naturally flows.
The claimed surface of the steel sheet having a lightness L* of 30 to 50 and chromaticities a* and b* of -1 to 2 and -5 to 3, respectively, have been considered and determined to recite properties of the claimed steel sheet. The composition (Yoshie [0005], [0006], [0014]-[0018]) and surface structure (i.e. oxide scale thickness, Yoshie [0005], [0021]) of the prior art is substantially similar to that claimed. It appears that the properties of the prior art are substantially similar to the properties claimed, including the surface of the steel sheet having a lightness L* of 30 to 50 and chromaticities a* and b* of -1 to 2 and -5 to 3, respectively.
Element
Claims 1, 3
Yoshie
Yoshie Citation
C
0.02 to 0.08
0.02 to 0.30
[0005], [0014]
Si
2.0 to 5.0
0.03 to 2.0
[0005]
Mn
0.02 to 1.0
0.30 to 3.5
[0005], [0015]
Al
0.01 or less
0.002 to 0.10
[0005], [0018]
S
0.0015 to 0.01
Present
[0018]
N
Less than 0.006
-
-
Fe
Balance
Balance
[0005]
At least one of the following


Ni
1.5 or less
0.05 to 10.0
[0006], [0016]
Cu
1.0 or less
0.05 to 3.0
[0006], [0016]
Cr
0.5 or less
0.05 to 10.0
[0006], [0016]
P
0.5 or less
-
-
Sb
0.5 or less
-
-
Sn
0.5 or less
-
-
Bi
0.5 or less
-
-
Mo
1.0 or less
0.05 to 3.5
[0006], [0016]
Ti
0.05 or less
0.002 to 0.10
[0006], [0015]
Nb
0.1 or less
0.002 to 0.10
[0006]
V
0.1 or less
0.002 to 0.10
[0017]
B
0.0025 or less
0.0002 to 0.0025
[0017]
Te
0.01 or less
-
-
Ta
0.01 or less
-
-


Related Art
Sakamoto (JP H11-061464 machine translation)
	Sakamoto teaches oxidation scale on a steel sheet ([0001]) with a Si content of 1.8 to 2.8% ([0006]) and a scale thickness of 20 to 70 um ([0010]). Sakamoto is directed to cast iron ([0007]), which has a carbon content outside the claimed range.
Kubo (JP 2008-095155 machine translation)
	Kubo teaches a steel plate with a scale layer of 10 to 60 um and a Si content of 0.02 to 0.4% (abstract). The Si content is outside of the claimed range. 
Ohashi (US 5,114,799)
	Ohashi teaches a stainless steel (1:5-7) having a zinc plated layer with a color tone defined by chromaticness indices of L=45-52, a=0.0-0.4, b=1.3-4.4 (2:39-44, 4:51-68) colored grayish white (3:64-68). Ohashi is silent to the presence of a scale layer with a thickness of 30 to 50 um.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.H./Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735